IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,629-01


EX PARTE DAVID CASH MOORE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 96-12-01695-CR(1) IN THE 74,629-01 DISTRICT COURT
FROM MONTGOMERY COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to indecency with
a child and was sentenced to twenty years' imprisonment. 
	In this application, Applicant raises claims that appear to pertain solely to the conditions of
his confinement.  On, August 6, 2010, the trial court made findings of fact and conclusions of law,
recommending that the application be dismissed.
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for conclusions #4 and #5.  Based upon
the trial court's findings and conclusions and our own review, we deny relief.
Filed: September 29, 2010
Do not publish